ORDER

PER CURIAM.
This is an appeal from a decision of the Labor and Industrial Relations Commission. The Commission affirmed the ALJ’s award of no compensation. Employee alleges the Commission erred in finding his witness not credible and in finding the testimony did not support his claim of an injury on the job. We have carefully considered the evidence in the record and find the award is supported by substantial and competent evidence. Therefore, we discern no jurisprudential value in issuing an extended legal opinion. The judgment is affirmed in accordance with Rule 84.16(b). The parties have been furnished with a memorandum setting forth the reasons for this order.